Citation Nr: 0028179	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-02 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C, with 
cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDING OF FACT

There is competent medical evidence of a nexus between the 
veteran's current hepatitis C, with cirrhosis of the liver, 
and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for hepatitis 
C, with cirrhosis of the liver, is found to be well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for hepatitis C, 
with cirrhosis of the liver, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In other 
words, the Board finds that this claim is plausible and 
capable of substantiation.  The Board has based this initial 
finding on a May 2000 statement, from Michael H. Basista, 
M.D., who noted that the veteran's liver disease must have 
been present for twenty to thirty years "to have this degree 
of progression."  As noted above, the veteran was discharged 
from the military in December 1970, less than thirty years 
prior to Dr. Basista's statement.  However, for reasons 
detailed below, the Board will not render a decision on the 
merits of this claim at the present time.


ORDER

The claim of entitlement to service connection for hepatitis 
C, with cirrhosis of the liver, is initially found to be well 
grounded.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

In this case, Dr. Basista, in his May 2000 statement, 
indicates current cirrhosis of the liver, thought to be 
secondary to hepatitis C.  This diagnosis is at odds with the 
veteran's September 1997 VA general medical examination 
report, which contains a diagnosis of a history of a 
hepatitis C infection that was asymptomatic at that time.  
Also, this examiner provided no opinion regarding the 
etiology of this disorder.  Given this conflicting evidence 
and the fact that Dr. Basista's statement renders the 
veteran's claim for service connection plausible, the Board 
finds that an additional VA examination would be helpful in 
addressing the nature of his current liver disability and the 
question of whether such a disability is of service origin.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
etiology, nature, and extent of his 
hepatitis C, with cirrhosis of the liver.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis for 
each liver disorder determined to be 
present.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not that the 
veteran's current hepatitis C, with 
cirrhosis of the liver, if present, is 
related to the veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for 
hepatitis C, with cirrhosis of the liver.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 



